NUMBERS 13-14-00008-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

BRYAN SOLIS,                                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 36th District Court
                        of Aransas County, Texas.


                         MEMORANDUM OPINION
             Before Justices Benavides, Perkes and Longoria
                Memorandum Opinion by Justice Perkes
      Appellant Bryan Solis pleaded guilty to the possession of cocaine in an amount

between 4 and 200 grams, a second-degree felony. See TEX. HEALTH & SAFETY CODE

ANN. § 481.115 (West, Westlaw through 2013 3d C.S.). The trial court placed him on

five years’ deferred-adjudication community supervision.     The State subsequently

moved to revoke his community supervision, alleging that he used a controlled substance
and failed to pay his restitution and Crime Stoppers Fee in violation of his community-

supervision conditions. Appellant pleaded true to not paying the restitution and the fee.1

The trial court revoked his community supervision, adjudicated him guilty of cocaine

possession, and sentenced him to ten years’ imprisonment. We affirm.

                                             I. ANDERS BRIEF

        Pursuant to Anders v. California, appellant’s appointed appellate counsel filed a

brief and a motion to withdraw with this Court, stating his review of the record yielded no

grounds of error upon which an appeal can be predicated. See Anders v. California, 386
U.S. 738, 744 (1967). Counsel’s brief meets the requirements of Anders as it presents

a professional evaluation demonstrating why there are no arguable grounds to advance

on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In

Texas, an Anders brief need not specifically advance 'arguable' points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991) (en banc).




         1 In reviewing a probation revocation, a single violation of probation is sufficient to support the trial

court's decision to revoke. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); Herrera
v. State, 951 S.W.2d 197, 199 (Tex. App.—Corpus Christi 1997, no pet.). A plea of true to not paying fees
does not relieve the trial court of the responsibility to inquire whether the defendant can pay the fees, see
Gipson v. State, 383 S.W.3d 152, 157 (Tex. Crim. App. 2012), but a plea of true to not paying restitution
does not trigger an ability-to-pay inquiry, see Gipson v. State, 428 S.W.3d 107, 109 (Tex. Crim. App. 2014).
Appellant’s plea of true to nonpayment of the restitution is sufficient to support revocation. See Gipson,
428 S.W.3d at 109; see also Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979)
(holding a plea of true is sufficient to support revocation); Nino v. State, No. 13-97-00930-CR, 1998 WL
34202482, at *1 (Tex. App.—Corpus Christi Aug.20, 1998, no pet.) (not designated for publication) (same).


                                                        2
        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court's judgment. Counsel has informed this Court, in writing,

that counsel has: (1) notified appellant that counsel has filed an Anders brief and a

motion to withdraw; (2) provided appellant with copies of both pleadings; (3) informed

appellant of appellant’s rights to file a pro se response,2 to review the record preparatory

to filing that response and seek discretionary review if the court of appeals concludes the

appeal is frivolous; and (4) provided appellant with a form motion for pro se access to the

appellate record, including the mailing address for the court of appeals and instructions

to file the motion within ten days and lacking only appellant’s signature and the date.

See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 318–19; Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.

        Adequate time has passed, and appellant has not filed either a timely motion

seeking pro se access to the appellate record or a motion for extension of time to do so.

Appellant has not filed a pro se brief.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we find

nothing that arguably supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–

28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion

that it considered the issues raised in the briefs and reviewed the record for reversible

error but found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no reversible error in the

record, and we affirm the judgment of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (quoting Jeffery v. State, 903 S.W.2d 776,

779–80 (Tex. App.—Dallas 1995, no pet.))). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

this opinion and this Court’s judgment to appellant and to advise him of his right to file a

petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman,



        3  No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that is overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Texas Rule of
Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       4
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                               GREGORY T. PERKES
                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of January, 2015.




                                         5